Case 0:19-cv-60074-WPD Document 7 Entered on FLSD Docket 02/12/2019 Page 1 of 3

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO 0:19-CV-60074-WPD



  NATHALIA MARIN,
  individually and on behalf of all others
  similarly situated,                               CLASS ACTION

  Plaintiff,                                        JURY TRIAL DEMANDED

  v.

  CORE INSTITUTE, LLC D/B/A CORE
  MEDICAL GROUP a Florida limited
  liability company,

  Defendant,

  _____________________/


                                   NOTICE OF SETTLEMENT

         Plaintiff, Nathalia Marin, by and through undersigned counsel, herby gives notice that the

 parties have reached a settlement with respect to Plaintiff’s individual claims. Plaintiff and

 Defendant are in the process of finalizing their settlement agreement. Plaintiff anticipates filing a

 notice of dismissal within ten (10) days.
Case 0:19-cv-60074-WPD Document 7 Entered on FLSD Docket 02/12/2019 Page 2 of 3



        Date: February 12, 2019

        Respectfully Submitted,


  SHAMIS & GENTILE, P.A.                EDELSBERG LAW, PA
                                        Scott Edelsberg, Esq.
  /s/ Andrew J. Shamis                  Florida Bar No. 0100537
  Andrew J. Shamis, Esq.                scott@edelsberglaw.com
  Florida Bar No. 101754                19495 Biscayne Blvd #607
  14 NE 1st Ave.                        Aventura, FL 33180
  Suite 1205                            Telephone: 305-975-3320
  Miami, Florida 33132
  ashamis@shamisgentile.com             Counsel for Plaintiff and the Class
  Telephone: 305.479.2299

  Counsel for Plaintiff and the Class
Case 0:19-cv-60074-WPD Document 7 Entered on FLSD Docket 02/12/2019 Page 3 of 3



                                   CERTIFICATE OF SERVICE

        I hereby certify that on February 12, 2019, I electronically filed the foregoing document
 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
 served this day on all counsel identified below via transmission of Notices of Electronic Filing
 generated by CM/ECF or in some other authorized manner.

 Respectfully submitted,
                                             SHAMIS & GENTILE, P.A.
                                             14 NE 1st Ave., Suite 1205
                                             Miami, FL 33132
                                             Telephone (305) 479-2299
                                             Facsimile (786) 623-0915
                                             Email: efilings@shamisgentile.com

                                     By:      /S/Andrew J. Shamis____
                                              ANDREW J. SHAMIS, ESQ
                                              Florida Bar # 101754

                                             Attorneys for Plaintiff NATHALIA MARIN and all
                                             others similarly situated.
